1 BB&T Capital Markets Commercial & Industrial Conference March 24, 2010 Exhibit 99.1 2 Olin Representatives Joseph D. Rupp Chairman, President & Chief Executive Officer John E. Fischer Vice President & Chief Financial Officer John L. McIntosh Vice President & President, Chlor Alkali Products Division Larry P. Kromidas Assistant Treasurer & Director, Investor Relations lpkromidas@olin.com (618) 258 - 3206 3 Company Overview All financial data are for the years ending 2008 and 2009, and are presented in millions of U.S. dollars except for earnings per share.
